Exhibit 13.01 ALPHAMETRIX MANAGED FUTURES LLC (A Limited Liability Company) Financial Statements as of and for each of the two years ended December 31, 2010 and 2009, and Report of Independent Registered Public Accounting Firm AFFIRMATION OF ALPHAMETRIX, LLC. In compliance with the Commodity Futures Trading Commission’s regulations, I hereby affirm that to the best of my knowledge and belief, the information contained in the statements of financial condition of AlphaMetrix Managed Futures LLC as of December 31, 2010 and 2009, and the related statements of operations and changes in members’ capital for each of the two years in the period ended December 31, 2010, are accurate and complete. /s/ Aleks Kins Aleks Kins President and Chief Executive Officer AlphaMetrix, LLC. Manager of AlphaMetrix Managed Futures LLC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Members of AlphaMetrix Managed Futures LLC: We have audited the accompanying statements of financial condition of AlphaMetrix Managed Futures LLC, comprised of AlphaMetrix Managed Futures LLC (Aspect Series) (“Aspect Series”),(a series of a Delaware Series Limited Liability Company) (collectively the “Platform”) as of December 31, 2010 and 2009, and the related statements of operations and changes in members’ capital for the years then ended. These financial statements are the responsibility of the Platform’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Platform is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Platform’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Platform at December 31, 2010 and 2009, and the results of its operations and the changes in its members’ capital for the years then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Aspect Series adopted a change in accounting principle with regards to Master Funds that are not wholly owned for 2010 and 2009. /s/ Deloitte & Touche LLP Chicago, Illinois March 30, 2011 ALPHAMETRIX MANAGED FUTURES LLC Statements of Financial Condition December 31, 2010 and 2009 AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Futures LLC AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Futures LLC December 31, 2010 December 31, 2010 December 31, 2009 December 31, 2009 ASSETS Investment in AlphaMetrix Aspect Fund - MT0001, at fair value $ Receivable from AlphaMetrix Aspect Fund - MT0001 - - Cash at bank Prepaid assets - - Total Assets $ LIABILITIES REDEMPTIONS PAYABLE $ SUBSCRIPTIONS RECEIVED IN ADVANCE PAYABLES: Accrued brokerage commissions - - Accrued sales commissions Accrued sponsor's fee Accrued operating costs Total Liabilities MEMBERS' CAPITAL Members (50,277.92 and 52,347.66 units outstanding at December 31, 2010 and December 31, 2009, respectively, unlimited units authorized) Sponsor (8.12 units outstanding at December 31, 2010 and December 31, 2009, respectively, unlimited units authorized) Total Members’ Capital Total Liabilities and Members' Capital $ See notes to financial statements. - 3 - ALPHAMETRIX MANAGED FUTURES LLC Statements of Operations For the years ended December 31, 2010 and 2009 AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Futures LLC AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Futures LLC NET INVESTMENT INCOME / (LOSS) ALLOCATED FROM ALPHAMETRIX ASPECT FUND - MT0001: Interest income $ Trading costs ) Interest expense ) Bank fees ) Net investment income allocated from AlphaMetrix Aspect Fund - MT0001 ) SERIES NET INVESTMENT INCOME/(LOSS): Interest income Operating costs ) Management fees ) Performance fees ) Sales commissions ) Sponsor's fee ) Net investment income/(loss) Total net investment income/(loss) REALIZED AND UNREALIZED GAIN (LOSS) ALLOCATED FROM ALPHAMETRIX ASPECT FUND - MT0001 Net realized gain/(loss) ) ) Net increase/(decrease) in unrealized appreciation/(depreciation) ) ) Total realized and unrealized gain/(loss) allocated from AlphaMetrix Aspect Fund - MT0001 ) ) Net increase/(decrease) in net assets resulting from operations $ $ $ ) $ ) Weighted average number of units outstanding Net income/(loss) per weighted average unit $ $ $ ) $ ) See notes to financial statements. - 4 - ALPHAMETRIX MANAGED FUTURES LLC Statements of Changes in Members’ Capital For the years ended December 31, 2010 and 2009 For the year ended December 31, 2010 AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Members Sponsor Total Futures LLC Total Amount Units Amount Units Amount Units Amount Units Members’ capital at January 1, 2010 $ Members’ subscriptions - - Members’ redemptions ) ) - - ) Net investment income/(loss) ) - ) - ) - ) - Net realized and unrealized gain/(loss) allocated from AlphaMetrix Aspect Fund - MT0001 - Members’ capital at December 31, 2010 $ Net asset value per unit at January 1, 2010 $ $ Change in net asset value per unit Net asset value per unit at December 31, 2010 $ $ For the year ended December 31, 2009 AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Members Sponsor Total Futures LLC Total Amount Units Amount Units Amount Units Amount Units Members’ capital at January 1, 2009 $ Members’ subscriptions - - Members’ redemptions ) ) - - ) Net investment income/(loss) ) - ) - ) - ) - Net realized and unrealized gain/(loss) allocated from AlphaMetrix Aspect Fund - MT0001 ) - ) - ) - ) - Members’ capital at December 31, 2009 $ Net asset value per unit at January 1, 2009 $ $ Change in net asset value per unit ) ) Net asset value per unit at December 31, 2009 $ $ See notes to financial statements. - 5 - ALPHAMETRIX MANAGED FUTURES LLC NOTES TO FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2 Organization As of November 1, 2008, AlphaMetrix, LLC (the “Sponsor”) is the sponsor of AlphaMetrix Managed Futures LLC (the “Platform”). The Sponsor is registered with the U.S. Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator and commodity trading advisor, with the Securities and Exchange Commission (“SEC”) as a Registered Investment Advisor (“RIA”) and Registered Transfer Agent (“RTA”), and is a member of the National Futures Association (“NFA”). The Platform was formed on July 25, 2006 as a Delaware series limited liability company pursuant to the Delaware Limited Liability Company Act. AlphaMetrix Managed Futures LLC (Aspect Series) (the “Aspect Series” or “Series”) is the only “segregated series” of the Platform. Since the Aspect Series is the Platform’s only segregated series, references to Aspect Series also include the Platform unless otherwise noted. On November 1, 2008, the Sponsor was assigned sponsorship in the Platform and managerial interest in the Aspect Series from the former sponsor of the Platform, UBS Managed Fund Services, Inc. (“UBS MFS” or the “former sponsor”) and the name of the Platform and Aspect Series were changed from UBS Managed Futures LLC and UBS Managed Futures LLC (Aspect Series) to AlphaMetrix Managed Futures LLC and AlphaMetrix Managed Futures LLC (Aspect Series), respectively. The Platform and Aspect Series are governed in accordance with the Confidential Offering Memorandum. All capitalized terms used herein are defined in the Confidential Offering Memorandum. The Aspect Series invests substantially all of its assets in AlphaMetrix Managed Futures (Aspect) LLC, previously UBS Managed Futures (Aspect) LLC (the “Trading Fund”). The Trading Fund then invests a substantial portion of its assets in AlphaMetrix Aspect Fund – MT0001 (the “Master Fund”) which is advised by Aspect Capital Limited (the “Trading Advisor”). On August 30, 2009, the Trading Fund ceased operations and as of September 1, 2009, the Aspect Series invested directly into the Master Fund. Prior to December 31, 2010, the Aspect Series and the Master Fund were consolidated in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810, Consolidation (“ASC 810”). As of December 1, 2009, another fund operated by the Sponsor invested in the Master Fund. For the years ended December 31, 2010 and 2009, the Aspect Series held an interest in the Master Fund of approximately 87.83% and 96.76%, respectively. As of and for the year ended December 31, 2010, the Aspect Series and Master Fund are no longer consolidated. To be comparable, the financial statements for the year ended December 31, 2009 have been restated and separate financial statements for the Aspect Series and Master funds are presented. (See discussion below under Change in Accounting Principle.) The Master Fund engages in the speculative trading of bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities and derivatives. Until October 1, 2009, UBS Securities LLC was the Series’ futures clearing broker (the “Clearing Broker”) and until October 13, 2009, UBS AG was the foreign exchange clearing broker of the Master Fund, although the Master Fund may execute foreign exchange trades through other foreign exchange clearing brokers at any time. On and after October 1, 2009 for general futures clearing brokerage, excluding foreign currency, and on and after October 13, 2009 including foreign currency, Credit Suisse Securities (USA) LLC acts as the Master Fund’s clearing broker (reference to the “Clearing Broker” shall be UBS Securities LLC if involving matters prior to October 1, 2009 and to Credit Suisse Securities (USA) LLC for matters on or after October 1, 2009). The Sponsor, over time, intends to offer investors a selection of different trading advisors, each managing a different segregated series of the Platform. There can be no assurance, however, that any series other than the Series will be offered or that the Series will continue to be offered. The Series was organized on October 26, 2006 and commenced trading on March 16, 2007. The Series filed a Form 10, under the Securities Exchange Act of 1934, as amended, with the SEC to register the units of limited liability company interest (“Units”), which registration became effective October 17, 2006. On March 16, 2007, the Series issued 5,000.00 Units to the Trading Advisor for $5,000,000 (the “Trading Advisor Investment”) and issued 2,760.62 Units for $2,760,620 to third parties. On April 1, 2007, the Series issued 9.94 Units to the former sponsor, UBS MFS, for $10,000. On December 31, 2007, the Trading Advisor redeemed the full value of the Trading Advisor Investment. On October 31, 2008, UBS MFS redeemed the full value of their Units in - 6 - conjunction with the assignment of the Sponsor and on November 1, 2008, the Series issued 8.12 Units to the Sponsor for $10,000. At the sole discretion of the Sponsor, the Series may terminate for any reason (for the avoidance of doubt, the Sponsor shall be entitled, without any violation of any contractual or fiduciary obligation to any investor in the Series (a “Member”), to dissolve the Series at any time). Change in Accounting Principle Prior to December 31, 2010, the Aspect Series consolidated the Master Fund for financial reporting purposes. During the fourth quarter of 2010, the Sponsor concluded that a change in accounting principle was appropriate. Pursuant to this change, the Aspect Series will no longer consolidate non wholly owned Master Funds over which it has a controlling financial interest. Rather, Aspect Series will apply investment company master-feeder financial statement presentation, as described in FASB ASC 946, Financial Services – Investment Companies (“ASC 946”), to its interest in the Master Fund, the only non wholly owned Master Fund over which it currently has a controlling financial interest. The Sponsor acquired the Aspect Series on November 1, 2008. Prior to the Aspect Series’ acquisition by the Sponsor, the Aspect Series was the sole Feeder Fund (and thus the sole owner) of the Master Fund, and there was no expectation by the former sponsor to have any other investors in the Master Fund. The Aspect Series did not hold any investments other than its investment in the Master Fund. On December 1, 2009, subsequent to acquiring the Aspect Series, the Sponsor established a second fund to serve as a feeder to the Master Fund. Furthermore, the Sponsor believes that the establishment of additional segregated series (feeder funds) for the Platform is likely. Although the Aspect Series continues to maintain a significant controlling financial interest in the Master Fund, and thus consolidation of the Master Fund remains appropriate, the Sponsor believes the presentation for a Master fund-Feeder fund structure described in ASC 946 is preferable to such consolidated presentation. Specifically, the Sponsor observes that it is industry practice to follow the presentation prescribed for a Master Fund-Feeder fund structure in ASC 946 in instances in which a Master Fund is owned by more than one Feeder Fund and that such presentation provides users of the Aspect Series with a clearer depiction of its investment in the Master Fund. Furthermore, such presentation is consistent with the presentation method used by the Sponsor for all other Master fund-Feeder fund structures in which a Master Fund is not wholly owned by the Feeder Fund and for which it is the Sponsor. As of and for the year ended December 31, 2010, the Aspect Series does not consolidate the Master Fund. Consistent with the requirements of ASC 250, Accounting Changes and Error Corrections, for the financial statements as of and for the year ended December 31, 2009, to be comparable; this change in accounting principle is being applied retrospectively as of January 1, 2009. Thus, the financial statements for the year ended December 31, 2009 have been restated and are presented under a Master fund-Feeder fund presentation. The impact of this change in accounting principle is described in the following paragraphs. - 7 - The effects of the changes upon the Statements of Financial Condition are as follows: As Originally As Effect of Stated Adjusted Change ASSETS Equity in commodity trading account at clearing broker Cash $ $
